DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 21-25 and 27-40 of the amended claim set received 1/04/2022 are pending.  Claims 1-20 and 26 have been canceled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second bleed supply air is common to the third bleed supply air” of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35, 36, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suciu (US 2009/0314881) in view of Franconi (US 2010/0092116).
Regarding Claim 35, Suciu discloses in Figs. 1A and 1B, a turbofan gas turbine engine 10, comprising: 
a fan section including a fan 34 and an outer housing 46 surrounding the fan to define a bypass duct; 
a geared architecture including an epicyclic gear train 25; 

a turbine section including a first turbine 28 and a fan drive turbine 18, wherein the fan drive turbine 18 drives the fan through the geared architecture 25; 
at least one shaft (14, 24, and/or 32) rotatably coupled to the turbine section; 
a plurality of bearing structures (any two of #1 through #5) each including a respective bearing compartment (engine structure surrounding the respective bearing structure), wherein the plurality of bearing structures includes a first bearing structure (#4 or #5) that supports the at least one shaft.
Suciu additionally discloses that the first bearing structure (#4 or #5) is at a second position in the turbine section (see Figs. 1A and 1B).
Suciu does not explicitly disclose a buffer system that selectively communicates a buffer supply air to the plurality of bearing structures, including from a first position along the at least one shaft axially forward of the second compressor relative to the engine longitudinal axis to a second position in the turbine section to pressurize the bearing compartment of the first bearing structure, wherein the buffer system includes a valve that selectively controls a flow of the buffer supply air, the valve modulates flow between a first bleed supply air and a second bleed supply air, the first bleed supply air is at a first pressure and the second bleed supply air is at a second pressure that is greater than the first pressure, and the buffer system further comprises: 
a sensor that detects a power condition of the turbofan gas turbine engine; 
a controller that selectively modulates the valve in response to the power condition detected by the sensor.
Franconi discloses a gas turbine engine (Fig. 1), and teaches a buffer system 20 that selectively communicates a buffer supply air (output of valve assembly 60 shown in Fig. 1) to multiple bearing compartments (element 64; read para. 0014, ll. 1-9, buffer system 20 supplies air to at least one bearing assembly 64 which includes a bearing 68 and a compartment 66), including from a first position (position of the source of the left bleed supply leading to valve assembly 60 as shown in Fig. 1) axially forward of the second compressor 40 relative to the engine longitudinal axis to pressurize a bearing compartment 66 of a bearing structure 68, wherein the buffer system wherein the buffer system 20 includes a valve (Figs. 2-3, comprising poppet head 100 and its housing) that selectively controls a flow of the buffer supply air (Figs. 2-3, ‘TO BUFFER AIR COOLER AND BEARING CAVITY’), the valve modulates flow between a first bleed supply air (left bleed supply shown in Fig. 1) and a second bleed supply air (right bleed supply shown in Fig. 1; modulation as described in para. 0015), the first bleed supply air is at a first pressure and the second bleed supply air is at a second pressure that is greater than the first pressure (read para. 0015), and the buffer system further comprises:
a sensor (Figs. 2-3, element 116) that detects a power condition (pressure of air in channel 122) (read paras. 0021, 0022; sensor 116 senses pressure of air in channel 122; air pressure in the channel 122 is a power condition of the gas turbine engine as a power increase results in an increase of air pressure in channel, this air pressure is detected by the sensor 116 in that an increase in pressure above a threshold causes the sensor to move from the position shown in Fig. 2 to that shown in Fig. 3);

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Suciu to include the buffer system, including the valve, taught by Franconi so that buffer supply air is supplied to the plurality of bearing structures in order to in order to provide oil to the bearing structures, minimize leakage of oil from the bearing structures, and to avoid undesirably high or low air pressure being developed in said bearing compartments (Franconi paras. 0002-0005).  As a result of the combination, it is obvious that the buffer supply air is communicated to the second position in the turbine section to pressurize the bearing compartment of the first bearing structure given that the combination provides buffer supply air to the bearing structures and Suciu teaches the first bearing structure is positioned at the claimed second position.
Regarding Claim 36, Suciu in view of Franconi teaches the claimed invention as discussed above.  Suciu further discloses wherein the plurality bearing structures (Figs. 1A and 1B, #1 through #5) include a second bearing structure #1 axially forward of the geared architecture 25.
Regarding Claim 40, Suciu in view of Franconi teaches the claimed invention as discussed above.  Franconi teaches the buffer system of the combination as discussed above, the incorporated buffer system including wherein the first bleed supply air (left .
Claims 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suciu (US 2009/0314881) in view of Franconi (US 2010/0092116) and further in view of Coffinberry (US 2010/0107594).
Regarding Claims 37-39, Suciu in view of Franconi teaches the claimed invention as discussed above.  Franconi teaches the buffer system of the combination as discussed above, the incorporated buffer system including wherein the power condition includes a low power condition and a high power condition, wherein the controller causes the valve to select the first bleed air supply (‘FROM LOW COMPRESSOR STAGE’) in response to the high power conditions including take-off conditions and climb conditions (valve is in the position shown in Fig. 3 in response to/during high engine speed conditions including takeoff and climb as read at para. 0016, ll. 6-20, para. 0022, ll. 1-4, and para. 0023, ll. 1-8) and the controller causes the valve to select the second bleed supply air (‘FROM HIGH COMPRESSOR STAGE’) is selected (see Fig. 2) in response to low power conditions including ground conditions, idle conditions and descent idle conditions of the gas turbine engine (valve is in position shown in Fig. 2 in response to/during low engine speed conditions including ground conditions, idle conditions, and descent idle conditions as read at para. 0004, ll. 6-20, para. 0021, ll. 1-5, para. 0021, ll. 3-6: the citations specifically mention engine start, 
Franconi teaches a predetermined threshold corresponding to engine speed/power where when the engine speed/power is below the threshold the second/higher pressure air is communicated and when engine power/speed is above the threshold the first/lower pressure air is communicated (paras. 0021-0022).  Franconi does not explicitly disclose whether cruise is a high power/speed operation corresponding to a high power condition above the threshold or to a low power/speed operation below the threshold.  
Coffinberry discloses in Fig. 1, a buffer system 26 including a first bleed air supply 48 having a first pressure and a second bleed air supply 44 having a second pressure that is greater than said first pressure (the air is compressed to higher pressures as it travels from left to right through the gas turbine engine 10 as shown in Fig. 1 so that second air supply 44 is always at a greater pressure than first air supply 48).  Coffinberry teaches his system as useful for the purpose of pressurization (which is the function of the buffer system taught by Franconi as discussed above; read para. 0013).  Coffinberry critically teaches communicating lower pressure air during cruise (read para. 0015, ll. 6-11: the intermediate compressor stage air is of lower pressure than the compressor discharge/CDP air and is communicated during cruise while the high pressure CDP air is communicated during the relatively lower power/speed operation of flight idle
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination and the threshold of Franconi so that the first bleed air supply is communicated in response to a cruise condition as taught by Coffinberry because Coffinberry teaches the low pressure air communication is known to be suitable for pressurization during a cruise condition (Coffinberry para. 0013, ll. 5-7 and para. 0015, ll. 6-11). 

Allowable Subject Matter
Claims 21-25 and 27-34 are allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or form a reasonable combination to teach the following in combination with the other independent claim limitations:
Regarding Claim 21, “the buffer system includes a first valve and a second valve, the first valve selectively controls a flow of the first buffer supply air, the second valve selectively controls a flow of the second buffer supply air, the first valve modulates flow between a first bleed supply air and a second bleed supply air, the second valve modulates flow between a third bleed supply air and a fourth bleed supply air, the second bleed supply air is common to the third bleed supply air, and the buffer system includes a controller that communicates with each of the first valve and the second 
Claims 22-25 and 27-34 are allowable at least by dependency on claim 21.

Response to Arguments
Applicant's arguments filed 1/04/2022 have been fully considered but they are not persuasive.
Applicant argues the drawing objection for the subject matter, “second bleed supply air is common to the third bleed supply air,” of claim 21 not being shown by stating, “this feature is disclosed in at least Fig. 5 of Applicant's disclosure. Regarding Fig. 5, para. [0062] of Applicant's Specification provides: "The second bleed air supply 266A of the first circuit 274 can be common to the first bleed air supply 264B of the second circuit 276." Also, indicators 266A, 264B are associated with lines that are aligned with each other at a common axial location along the high pressure compressor 52. The drawing objection should be withdrawn.”  The replication of the claim language in the specification does not cure the drawing objection because the issue remains that the drawings do not show second bleed supply air/line 266A is ‘common to’ third bleed supply air/line 264B, i.e. the drawings not show supply air/line 266A ‘belonging to or shared by’ (definition of ‘common’ taken from the American Heritage Dictionary of the English Language) supply air 264B, because they are shown in Fig. 5 as being separate elements.  The specific argument that they are positioned at a common axial location within Fig. 5 also does not resolve the claim objection.  It is agreed that the figure has support for the second bleed supply air and the first bleed supply air are positioned at a 
Applicant argues the §103 rejection of claim 35, stating, “In the rejection of claim 35, the Examiner admits that Suciu does not disclose "a buffer system that selectively communicates a buffer supply air to the plurality of bearings, including from a first position along the at least one shaft axially forward of the second compressor relative to the engine longitudinal axis to a second position in the turbine section to pressurize the bearing compartment of the first bearing structure" (Non-Final at pp. 17-18) (emphasis added). The rejection does not assert that Franconi discloses this feature or that it would have been obvious to modify Suciu to include this feature (see id. at pp. 18-20).”  Within the rejection, Suciu discloses a turbine bearing structure #4 or #5 at a “second position” within the turbine section (including turbines 18 and 28) as shown in Fig. 1A.  Franconi discloses the buffer system of the combination that includes a buffer supply air taken from a first position (position of the source of the left bleed supply leading to valve assembly 60 as shown in Fig. 1, a position axially aligned with first compressor 38) axially forward of the second compressor 40 along the longitudinal axis as shown in Fig. 1.  When the turbofan gas turbine engine of Suciu is modified to include the buffer system taught by Franconi, the buffer system is used to pressurize the bearing compartments, at bearing structures #1 through #5, taught by Suciu, therefore the buffer supply air communicates the buffer supply air to the bearing structures including from the first position forward of the second compressor to the second position at the bearing compartments of bearing structures #4 and #5.  Therefore, the combination teaches the claim recitation and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D.F/                                                                     /GERALD L SUNG/                                                                                Primary Examiner, Art Unit 3741                                                                                                         Examiner, Art Unit 3741